*870ON MOTION

ORDER

The court treats Clarence R. Dunbar’s correspondence as a motion to reinstate his petition for review. The Office of Personnel Management (OPM) has not responded.
Dunbar’s petition for review was dismissed on January 4, 2008 for failure to file a brief. Dunbar has now submitted an informal brief.
Accordingly,
IT IS ORDERED THAT:
(1) The motion is granted, the January 4, 2008 dismissal order is vacated, the mandate is recalled, and the petition for review is reinstated.
(2) OPM should calculate the due date for its brief from the date of filing of this order.